     Case 3:20-cr-00612-N Document 3 Filed 02/11/21            Page 1 of 3 PageID 5



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION

UNITED STATES OF AMERICA
                                                        NO. 3:20-CR-612-N
v.

ANTHONY LIGHTFOOT, JR.

                                MOTION FOR DETENTION

       The United States moves for pre-trial detention of defendant, Anthony Lightfoot,

Jr., pursuant to 18 U.S.C. § 3142.

       1. Eligibility of Case. This case is eligible for a detention order because the case

involves (check all that apply):

                __ Crime of violence (18 U.S.C. §3156);

                     Maximum sentence life imprisonment or death

                     10 + year drug offense

                     Felony, with two prior convictions in above categories

                X    Serious risk defendant will flee

                     Serious risk obstruction of justice

                     Felony involving a minor victim

                __ Felony involving a firearm, destructive device, or any other

              dangerous weapon

                     Felony involving a failure to register (18 U.S.C. § 2250)



Motion for Detention - Page 1
     Case 3:20-cr-00612-N Document 3 Filed 02/11/21          Page 2 of 3 PageID 6



              2. Reason for Detention. The Court should detain defendant because there

are no conditions of release which will reasonably assure (check one or both):

                 X    Defendant’s appearance as required

                 X    Safety of any other person and the community

       3. Rebuttable Presumption. The United States will/will not invoke the rebuttable

presumption against defendant because (check one or both):

                     Probable cause to believe defendant committed 10+ year drug offense

                      or firearms offense,

                     Probable cause to believe defendant committed a federal crime of

              terrorism, 18 U.S.C. § 2332b(g)(5)

                     Probable cause to believe defendant committed an offense involving

              a minor, 18 U.S.C. §§ 1201, 2251

                     Previous conviction for “eligible” offense committed while on

              pretrial bond

       4. Time For Detention Hearing. The United States requests the Court conduct the

detention hearing,

                     At first appearance

                X After continuance of 3       days (not more than 3).

       DATED this      11th day of February, 2021.




Motion for Detention - Page 2
     Case 3:20-cr-00612-N Document 3 Filed 02/11/21           Page 3 of 3 PageID 7



                                          Respectfully submitted,

                                          PRERAK SHAH
                                          ACTING UNITED STATES ATTORNEY



                                           /s/ Melanie Smith
                                          MELANIE SMITH
                                          Assistant United States Attorney
                                          Virginia State Bar No. 82663
                                          1100 Commerce Street, Third Floor
                                          Dallas, Texas 75242-1699
                                          Telephone: 214.659.8723
                                          Facsimile: 214.659.8800
                                          Email: melanie.smith@usdoj.gov



                                CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing will be served on counsel for the

defendant in accordance with the Federal Rules of Criminal Procedure on the 11th day of

February, 2021.


                                          /s/ Melanie Smith
                                          MELANIE SMITH
                                          Assistant United States Attorney




Motion for Detention - Page 3
